                                      Case 5:16-cr-00047-EJD Document 120 Filed 07/11/19 Page 1 of 5



                               1   JULIA M. JAYNE (State Bar No. 202753)
                                   E-Mail: julia@jaynelawgroup.com
                               2   JAYNE LAW GROUP, P.C.
                                   483 9th Street, Suite 200
                               3   Oakland, CA 94607
                                   Telephone: (415) 623-3600
                               4   Facsimile: (415) 623-3605

                               5   Attorneys for Defendant JONATHAN CHANG

                               6   CHRISTOPHER J. CANNON, State Bar No. 88034
                                   E-Mail: chris@sugarmanandcannon.com
                               7   MATTHEW A. LAWS, State Bar No. 273697
                                   Sugarman & Cannon
                               8   737 Tehama Street, No. 3
                                   San Francisco, CA 94103
                               9   Telephone: (415) 362-6252
                                   Facsimile: (415) 362-6431
                              10
                                   Attorneys for Defendant WEILIN CHANG
                              11
JAYNE LAW GROUP, P.C.




                              12                               UNITED STATES DISTRICT COURT
 Oakland, California 94607
  483 9th Street, Suite 200




                              13                              NORTHERN DISTRICT OF CALIFORNIA
                              14                                       SAN JOSE DIVISION
                              15
                                   UNITED STATES OF AMERICA,                          Case No. 16-cr-00047 EJD
                              16
                                                 Plaintiff,                           DEFENDANTS JONATHAN CHANG
                              17                                                      AND WEILIN CHANG MOTION IN
                                          v.                                          LIMINE #: MOTION TO EXCLUDE
                              18
                                                                                      INADMISSIBLE EXHIBITS
                              19   JONATHAN CHANG & WEILIN CHANG
                                                                                      Pretrial Conference: July 31, 2019
                              20                    Defendants.                       Time:                1:30 p.m.
                                                                                      Dept:                Courtroom 1, 5th Floor
                              21                                                      Judge:               Hon. Edward J. Davila

                              22                                                      Date Filed:          July 3, 2019

                              23                                                      Trial Date:          August 13, 2019

                              24                               NOTICE OF MOTION AND MOTION
                              25      PLEASE TAKE NOTICE that on July 31, 2019 or as soon thereafter as this motion may be
                              26   heard, in the courtroom of the Honorable Edward J. Davila, United States District Court Judge,
                              27   DEFENDANTS Jonathan Chang and Weilin Chang, will and do jointly make this motion in limine
                              28
                                   DEFENDANTS’ MOTION IN LIMINE, NO. 4                                                              i
                                   Case No. 16-cr-00047 EJD
                                      Case 5:16-cr-00047-EJD Document 120 Filed 07/11/19 Page 2 of 5



                               1   for an order excluding the following:

                               2         Exhibit 54, “Changs’ Purchase of 2013 BMW.”
                               3         Exhibit 61, “Transcript of meeting.”
                               4          This motion is based upon this Notice, the Federal Rules of Criminal Procedure, the

                               5   accompanying memorandum of points and authorities, the exhibits served and filed herewith, on

                               6   the records and files in this action, all applicable law, and any such further argument and evidence

                               7   as may be presented prior to and during the hearing on this motion.

                               8
                                   Dated: July 11, 2019                          Respectfully submitted,
                               9
                                                                                              /s/
                              10                                                 Julia Jayne
                                                                                 Christopher J. Cannon
                              11                                                 Matthew A. Laws
                                                                                 Attorneys for JONATHAN & WEILIN CHANG
JAYNE LAW GROUP, P.C.




                              12
 Oakland, California 94607
  483 9th Street, Suite 200




                              13

                              14

                              15

                              16

                              17

                              18
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                   DEFENDANTS’ MOTION IN LIMINE, NO. 4                                                                ii
                                   Case No. 16-cr-00047 EJD
                                         Case 5:16-cr-00047-EJD Document 120 Filed 07/11/19 Page 3 of 5



                               1                           MEMORANDUM OF POINTS AND AUTHORITIES
                               2   I.         INTRODUCTION
                               3              Defendants Jonathan and Weilin Chang move to exclude the following inadmissible

                               4   exhibits:

                               5             Exhibit 54, “Changs’ Purchase of 2013 BMW.”
                               6             Exhibit 61, “Transcript of meeting.”
                               7   II.        STATEMENT OF RELEVANT FACTS
                               8              The parties exchanged and filed exhibit lists on July 3, 2019. The government’s exhibit list

                               9   included Exhibit 54 and Exhibit 61.

                              10              Exhibit 54 is a “Retail Installment Sales Contract” for the purchase of a 2013 used

                              11   Mercedes-Benz, signed on or about September 5, 2015. See Attached Exhibit A (Government
JAYNE LAW GROUP, P.C.




                              12   Exhibit 54, at CHANG-IB24-0112-124).
 Oakland, California 94607
  483 9th Street, Suite 200




                              13              Exhibit 61 is a purported summary of a recording written by James Cai. Mr. Cai and Lin

                              14   Guo are plaintiffs in a civil suit filed against the Changs in November 2014. See Attached Exhibit

                              15   B (Government Exhibit 61, at CHANG-000338-346).

                              16              On October 23, 2014, Mr. Cai met with the FBI to initiate a criminal investigation against

                              17   the Changs. Throughout 2014 and 2015, Mr. Cai continued to send emails, documents, and

                              18   recordings related to the civil suit to FBI Agent Mark Matulich.
                              19              On December 30, 2014, Mr. Cai sent Agent Matulich an email “translation of a recording

                              20   of a meeting with JONATHAN CHANG (CHANG) on 10/12/2014.”1 This “translation”

                              21   (Government’s Exhibit No. 61) is not a certified translation of a recording. Instead, this is a

                              22   document written by Mr. Cai, a plaintiff in the civil suit against the Changs and not someone on

                              23   the government’s witness list.

                              24   III.       ARGUMENT
                              25              “The court must conduct a jury trial so that inadmissible evidence is not suggested to the

                              26   jury.” Fed. R. Evid 103(d). As detailed below, Exhibits 54 and 61 fail to satisfy the Federal Rules
                              27
                                   1
                                       See CHANG-000334.
                              28
                                   DEFENDANTS’ MOTION IN LIMINE, NO. 4                                                                     1
                                   Case No. 16-cr-00047 EJD
                                        Case 5:16-cr-00047-EJD Document 120 Filed 07/11/19 Page 4 of 5



                               1   of Evidence’s admissibility requirements. Consequently, both exhibits should be excluded.

                               2   A.      “Changs’ Purchase of 2013 BMW” is inadmissible and therefore, should be excluded.
                               3           The government describes Exhibit 54 as “Changs’ Purchase of 2013 BMW.” Gov’t.

                               4   Exhibit List 4, ECF No. 108. As a preliminary matter, this document does not memorialize the

                               5   “Changs’ (p)urchase of (a) 2013 BMW” because this document is a retail installment sale contract

                               6   for the 2015 purchase of a used Mercedes-Benz.

                               7           Further, Exhibit 54 is not relevant. The government alleges that the Changs committed

                               8   various acts of wire fraud and money laundering, with no allegation that a Mercedes was

                               9   purchased with illicit funds. This vehicle sales contract does not have a “tendency to make a fact

                              10   more or less probable than it would be without the evidence.” Fed. R. Evid. 401(a). While the

                              11   government may argue that this contract suggests motive or intent (though this vehicle purchase

                                   was not the subject of the Government’s Rule 404(b) notice), such an argument falls flat
JAYNE LAW GROUP, P.C.




                              12
 Oakland, California 94607
  483 9th Street, Suite 200




                              13   considering the paucity of evidence leading to such a conclusion. In short, the document and the

                              14   vehicle purchase appear to have no relevance to the charges.

                              15           Yet even if the Court finds the vehicle contract to have some marginal relevance, its

                              16   prejudicial value significantly outweighs its probative value. As explained above, the contract has

                              17   little probative value because it does not “tend to prove the matter sought to be proved.” Id.,

                              18   advisory committee’s note to Rule 401, 1972 proposed rules. In comparison, the inclusion of the
                              19   contract is clearly intended to elicit an emotional, visceral response by the jury (i.e., the danger of

                              20   undue prejudice).

                              21           Finally, this exhibit falls squarely into the type of information excluded by the Court’s

                              22   Motion to Suppress Order (the subject of a Motion in Limine No. 6 by Defendants).

                              23   B.      “Transcript of meeting” is inadmissible and therefore, should be excluded.
                              24           The government describes Exhibit 61 as a “(t)ranscript of (a) meeting.” Gov’t. Exhibit List

                              25   5, ECF No. 108.

                              26           However, this document is not a transcription of a meeting. Instead, Exhibit 61 is an
                              27   assemblage of hearsay, the construction of which was done by an adverse party in parallel civil

                              28
                                   DEFENDANTS’ MOTION IN LIMINE, NO. 4                                                                       2
                                   Case No. 16-cr-00047 EJD
                                         Case 5:16-cr-00047-EJD Document 120 Filed 07/11/19 Page 5 of 5



                               1   litigation.

                               2               Exhibit 61 does not fall within any of the Rules’ non-hearsay or hearsay exceptions. For

                               3   example, this document was not “transcribed” as meeting minutes by a records custodian, and the

                               4   document is missing other indicia of reliability (e.g., when the “transcription” occurred or who

                               5   transcribed the meeting). The document is merely James Cai’s one-sided, selective note-taking

                               6   from a recording of a church gathering that was almost entirely in Mandarin.2

                               7               Further, there is no reliable method to authenticate what “meeting” the documents purports

                               8   to recount. The reader must look to the document’s typed-out bold header to learn the date at

                               9   issue. (e.g., “10.12.14 089”).3

                              10               Additionally, the “transcription” fails to satisfy the Best Evidence Rule. Fed. R. Evid.

                              11   1001-1002. First, if admissible, the audio or video recording itself would best satisfy Rule 1002
JAYNE LAW GROUP, P.C.




                              12   (requiring original recording), though it is unclear who recorded the video, and what steps, if any,
 Oakland, California 94607
  483 9th Street, Suite 200




                              13   were taken to ensure that this video was not altered or corrupted by improper storage. Second, if

                              14   the government wishes to have the jury follow along with a transcript of a recording, the time-

                              15   stamped transcript must be prepared, authenticated, and the parties permitted to resolve any

                              16   disputes in translation or transcription.

                              17   IV.         CONCLUSION
                              18               For the reasons stated, Defendants Jonathan and Weilin Chang respectfully request that the
                              19   court exclude Exhibits 54 and 61 referenced herein.

                              20

                              21

                              22   Dated: July 11, 2019                                        Respectfully submitted,

                              23                                                                       /s/
                                                                                               Julia Jayne
                              24
                                                                                               Christopher J. Cannon
                              25                                                               Matthew A. Laws
                                                                                               Attorneys for Jonathan and Weilin Chang
                              26
                              27   2
                                       Mr. Cai’s translation is also not certified as authentic or from a certified translator.
                                   3
                              28       Exhibit A.
                                   DEFENDANTS’ MOTION IN LIMINE, NO. 4                                                                    3
                                   Case No. 16-cr-00047 EJD
